     Case 1:20-cv-01012-DNH-ML Document 24 Filed 06/14/21 Page 1 of 9




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

SARAH CONSTANTINE,

                    Plaintiff,

              -v-                      1:20-CV-1012

FRANK J. MEROLA,
Rensselaer County Clerk,
NYS DEPARTMENT OF
MOTOR VEHICLES, and
5 UNNAMED PERSONS
EMPLOYED BY DMV,

                    Defendants.

--------------------------------

APPEARANCES:                           OF COUNSEL:

SARAH CONSTANTINE
Plaintiff, Pro Se
251 Old Post Road
Ballston Spa, NY 12020

HON. LETITIA JAMES                     ANDREW W. KOSTER, ESQ.
Attorneys for Defendant NYS            Ass’t Attorney General
   Department of Motor Vehicles
The Capitol
Albany, NY 12224

MURPHY BURNS LLP                       THOMAS K. MURPHY, ESQ.
Attorneys for Defendant Frank
   J. Merola
407 Albany Shaker Road
Loudonville, NY 12211
      Case 1:20-cv-01012-DNH-ML Document 24 Filed 06/14/21 Page 2 of 9




DAVID N. HURD
United States District Judge

                MEMORANDUM-DECISION and ORDER

I. INTRODUCTION

   On August 31, 2020, pro se plaintiff Sarah Constantine (“Constantine” or

“plaintiff”), a deaf woman, filed this action against defendants Rensselaer

County Clerk Frank Merola (“Merola”), the New York State Department of

Motor Vehicles (“DMV”), and five unnamed persons employed at the DMV

(the “Does”) (collectively “defendants”). Dkt. No. 1.

   Constantine’s civil rights complaint alleged that defendants violated her

rights under the Americans with Disabilities Act (“ADA”) by denying her

service at the DMV office in Troy, New York. Dkt. No. 1. Plaintiff also

sought leave to proceed in forma pauperis (“IFP”). Dkt. No. 2.

   On November 6, 2020, U.S. Magistrate Judge Miroslav Lovric granted

Constantine’s motion for leave to proceed IFP, conducted an initial review of

the sufficiency of her pleading, and advised by Report & Recommendation

(“R&R”) that plaintiff’s complaint be accepted for filing to the extent it

alleged Title II ADA claims against the named defendants. Dkt. No. 4. This

Court adopted Judge Lovric’s R&R in its entirety and directed defendants to

respond to plaintiff’s surviving claims. Dkt. No. 7.




                                       -2-
      Case 1:20-cv-01012-DNH-ML Document 24 Filed 06/14/21 Page 3 of 9




   On May 6, 2021, the DMV moved under Federal Rule of Civil Procedure

(“Rule”) 12(b)(6) to dismiss the remaining claims in Constantine’s

complaint. Dkt. No. 20. According to the DMV, plaintiff’s complaint failed to

connect her disability to any of the alleged mistreatment. Id.

   On May 7, 2021, Merola also moved under Rule 12(b)(6) to dismiss

Constantine’s complaint. Dkt. No. 22. According to Merola, plaintiff’s

complaint failed to plausibly allege his personal involvement in any of the

events at the DMV and, in any event, failed to connect plaintiff’s disability to

any of the alleged mistreatment. Id.

   Because the briefing period for both motions has expired without a

response from Constantine, the motions will be considered on the basis of the

present submissions without oral argument.

II. BACKGROUND

   Constantine alleges that she is a “[d]eaf [w]oman and [m]ute.” Dkt. No. 1

at 2. 1 In August of 2020, plaintiff and her son went to the DMV in Troy, New

York. Id. at 3. According to plaintiff, an unknown female DMV employee

immediately started yelling at her. Id. Plaintiff had “no idea” what this

employee was saying. Id.




   1 Pagination corresponds with CM/ECF.


                                           -3-
      Case 1:20-cv-01012-DNH-ML Document 24 Filed 06/14/21 Page 4 of 9




   When Constantine tried to ask if she was being denied service because of

her deafness, a second unknown DMV employee escorted her to another

location. Dkt. No. 1 at 3. Plaintiff tried to explain that she was deaf, but this

second employee yelled at her to “get the hell out of her building.” Id.

   Constantine alleges that these employees denied her service because of

her deafness. Dkt. No. 1 at 3. Plaintiff also alleges that these employees

discriminated against her because she “was living in a different city.” Id.

Plaintiff requests that there be an “interpreter every time a deaf person

come[s] to [the DMV]” and $100,000 in damages. Id. at 4.

III. LEGAL STANDARD

   “To survive a Rule 12(b)(6) motion to dismiss, the factual allegations must

be enough to raise a right to relief above the speculative level.” Ginsburg v.

City of Ithaca, 839 F. Supp. 2d 537, 540 (N.D.N.Y. 2012) (cleaned

up). “Dismissal is appropriate only where plaintiff has failed to provide some

basis for the allegations that support the elements of [her] claims.” Id.

   “When ruling on a motion to dismiss, the court must accept as true all of

the factual allegations contained in the complaint and draw all reasonable

inferences in the non-movant’s favor.” United States v. Bedi, 318 F. Supp. 3d

561, 564-65 (N.D.N.Y. 2018) (citation omitted). “In making this

determination, a court generally confines itself to the ‘facts stated on the face

of the complaint, . . . documents appended to the complaint or incorporated in

                                       -4-
      Case 1:20-cv-01012-DNH-ML Document 24 Filed 06/14/21 Page 5 of 9




the complaint by reference, and . . . matters of which judicial notice may be

taken.’” Id. (quoting Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d. Cir. 2016)).

IV. DISCUSSION

   Because Constantine is proceeding pro se, her complaint, “however

inartfully pleaded, must be held to less stringent standards than a formal

pleading drafted by lawyers.” Ahlers v. Rabinowitz, 684 F.3d 53, 60

(2d Cir. 2021) (cleaned up). As the Second Circuit has repeatedly instructed,

a complaint filed pro se “must be construed liberally with ‘special solicitude’

and interpreted to raise the strongest claims that it

suggests.” Hogan v. Fischer, 738 F.2d 509, 515 (2d Cir. 2013) (cleaned up).

   “This is particularly so when the pro se plaintiff alleges that [her] civil

rights have been violated.” Ahlers, 684 F.3d at 60 (quoting Sealed Plaintiff v.

Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008)). However, a pro se

complaint must still state a plausible claim for relief to survive a motion to

dismiss. Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013).

   Liberally construed, Constantine’s complaint alleges that defendants

violated the ADA when they denied her service at the DMV and failed to

accommodate her disability by providing an interpreter.

   Generally speaking, the purpose of the ADA is to provide “enforceable

standards addressing discrimination against individuals with disabilities” in

areas of public life. 42 U.S.C. § 12101(b)(2). “Title II of the ADA covers

                                       -5-
      Case 1:20-cv-01012-DNH-ML Document 24 Filed 06/14/21 Page 6 of 9




discrimination in the provision of public services.” Abrahams v. MTA Long

Island Bus, 644 F.3d 110, 115 (2d Cir. 2011). As relevant here, Title II

provides that “no qualified individual with a disability shall, by reason of

such disability, be excluded from participation in or be denied the benefits of

the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.” Id. (quoting 42 U.S.C. § 12132).

   “To establish a violation of Title II, plaintiff must show that: (1) he or she

is a qualified individual with a disability; (2) the defendants are subject to the

ADA; and (3) the plaintiff was denied the opportunity to participate in or

benefit from defendants' services, programs, or activities, or was otherwise

discriminated against by defendants, by reason of plaintiff's

disabilities.” Shomo v. City of N.Y., 579 F.3d 176, 185 (2d Cir. 2009). “A

qualified individual can base a discrimination claim on any of three available

theories: (1) intentional discrimination (disparate treatment); (2) disparate

impact; and (3) failure to make a reasonable accommodation.” Fulton v.

Goord, 591 F.3d 37, 43 (2d Cir. 2009).

   Constantine, a deaf woman, has plausibly alleged that she is a qualifying

individual with a disability under the ADA and that defendants are subject to




                                       -6-
       Case 1:20-cv-01012-DNH-ML Document 24 Filed 06/14/21 Page 7 of 9




the ADA. 2 However, to state an actionable claim of disability discrimination,

a plaintiff must show that the denial of service or denial of accommodations

“was motivated by discriminatory animus.” Gee v. N.Y. City Health & Hosps.

Corp., 2020 WL 3618454, at *6 (S.D.N.Y. July 2, 2020).

    Upon review, Constantine’s complaint falls short of this standard. While

she alleges in a conclusory fashion that the Does “discriminated” against her

by “denying [her] service,” plaintiff has failed to plausibly allege that she was

refused service because of her disability. See, e.g., Gee, 2020 WL 3618454, at

*6 (concluding same where plaintiff “failed to allege any objective indicator

that Defendants harbored ill will towards Plaintiff”).

    To the extent that Constantine’s complaint is based on the lack of a

reasonable accommodation, this claim must also be dismissed. For an

individual “to be denied a reasonable accommodation, [she] must first request

that accommodation.” Walker v. City of N.Y., 367 F. Supp. 3d 39, 55

(S.D.N.Y. 2019). Plaintiff has not alleged that she made such a




    2 Judge Lovric correctly identified an apparent split of authority in our Circuit over whether
Title II ADA claims for damages can be brought against individual defendants in their
representative capacities. Dkt. No. 4 at 8 n.7; see also Scalerico-Isenberg v. Port Auth. of N.Y., 2018
WL 1633767, at *5 --*6 (S.D.N.Y. Mar. 31, 2018) (collecting cases on the split of authority). Upon
review, the Court concludes that an official-capacity suit for money damages against the Does is
unavailable in this case because plaintiff has already named the DMV. See, e.g., id. (“[A]n
official-capacity suit naming an individual is effectively a suit against the government entity.”).


                                                  -7-
       Case 1:20-cv-01012-DNH-ML Document 24 Filed 06/14/21 Page 8 of 9




request. Accordingly, plaintiff’s reasonable accommodation claim must also

be dismissed. 3

   The remaining question is whether Constantine should be given leave to

amend. “[A]lthough district courts in this Circuit are generally reluctant to

dismiss a pro se plaintiff’s action without permitting leave to replead, the

Second Circuit has explained that it is nevertheless appropriate to do so in

cases where it appears that granted leave to amend is unlikely to be

productive.” Forjone v. Dep’t of Motor Vehicles, 414 F. Supp. 3d 292, 303

(N.D.N.Y. 2019) (cleaned up).

   Judge Lovric already offered Constantine a limited opportunity to amend

her complaint to cure defects in some of her claims. Dkt. No. 4. Plaintiff has

not done so, and she has not responded in opposition to either of the pending

motions. See generally Dkt. In the absence of some indication in her papers

that she could eventually connect the denial of service at the DMV to her

deafness, leave to amend would be a futile endeavor. Accordingly, leave to

amend will be denied.

V. CONCLUSION

   Therefore, it is

   ORDERED that



   3 Plaintiff also alleges that she was denied service “because [she] was living in a different
city. Dkt. No. 1 at 3. However, this is not a cognizable claim under the ADA.

                                                 -8-
      Case 1:20-cv-01012-DNH-ML Document 24 Filed 06/14/21 Page 9 of 9




   1. Defendant Merola’s motion to dismiss is GRANTED;

   2. Defendant DMV’s motion to dismiss is GRANTED; and

   3. Constantine’s complaint is DISMISSED.

   The Clerk of the Court is directed to enter a judgment accordingly and

close the file.

   IT IS SO ORDERED.


Dated: June 14, 2021
       Utica, New York.




                                     -9-
